I concur in the opinion except in its holding that the trial court was in error in refusing to grant defendant Parker's motion to set aside the verdict against him, and am of the opinion that the motion should not have been granted. The holding by this court that the verdict against Parker should have been set aside means that there was no sufficient evidence upon which the jury could have reached their verdict against him. He was an incorporator of this company and a director and the president of the company from its incorporation. The evidence offered by the State that Parker was in the active management, direction and control of the company was uncontradicted. Parker failed to take the stand, but he did offer evidence by others that he did not execute the releases nor sign any checks. From all the evidence it was a reasonable and fair inference for the jury to draw that Parker the president was guilty, precisely as the other two executive officers of this *Page 58 
company were found guilty by the jury, and their verdict as to these two the court holds should not be set aside.